ICJ_160_NuclearDisarmament_MHL_GBR_2014-06-16_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                       (MARSHALL ISLANDS v. UNITED KINGDOM)


                               ORDER OF 16 JUNE 2014




                                   2014
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. ROYAUME-UNI)


                            ORDONNANCE DU 16 JUIN 2014




4 CIJ1067.indb 1                                              16/04/15 13:19

                                               Official citation :
                           Obligations concerning Negotiations relating to Cessation
                           of the Nuclear Arms Race and to Nuclear Disarmament
                         (Marshall Islands v. United Kingdom), Order of 16 June 2014,
                                          I.C.J. Reports 2014, p. 468




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                         (Iles Marshall c. Royaume-Uni), ordonnance du 16 juin 2014,
                                            C.I.J. Recueil 2014, p. 468




                                                                                1067
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071181-4




4 CIJ1067.indb 2                                                                            16/04/15 13:19

                                                     16 JUNE 2014

                                                         ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                    (MARSHALL ISLANDS v. UNITED KINGDOM)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                        (ÎLES MARSHALL c. ROYAUME-UNI)




                                                     16 JUIN 2014

                                                   ORDONNANCE




4 CIJ1067.indb 3                                                    16/04/15 13:19

                     468 	




                                    INTERNATIONAL COURT OF JUSTICE


        2014
                                                     YEAR 2014
       16 June
     General List                                   16 June 2014
      No. 160

                     OBLIGATIONS CONCERNING NEGOTIATIONS
                            RELATING TO CESSATION
                          OF THE NUCLEAR ARMS RACE
                         AND TO NUCLEAR DISARMAMENT
                                (MARSHALL ISLANDS v. UNITED KINGDOM)




                                                      ORDER


                     Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                                Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                                Sebutinde, Bhandari ; Registrar Couvreur.



                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cles 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     24 April 2014, whereby the Republic of the Marshall Islands instituted
                     proceedings against the United Kingdom of Great Britain and Northern
                     Ireland with regard to alleged breaches of obligations relating to the ces-
                     sation of the nuclear arms race at an early date and to nuclear disarma-
                     ment ;
                        Whereas an original of the Application was communicated to the
                     United Kingdom on the day it was filed ;

                     4




4 CIJ1067.indb 136                                                                                 16/04/15 13:19

                     469 	 nuclear arms and disarmament (order 16 VI 14)

                        Whereas, in its Application, the Marshall Islands appointed H.E.
                     Mr. Tony A. deBrum and Mr. Phon van den Biesen as Co‑­             Agents
                     for the purposes of the case ; and whereas the United Kingdom appointed
                     Mr. Iain Macleod as Agent, and Ms Catherine Adams and Mr. Shehzad
                     Charania as Deputy Agents ;
                        Whereas, at a meeting held by the President of the Court with the rep-
                     resentatives of the Parties on 11 June 2014, pursuant to Article 31 of the
                     Rules of Court, those representatives expressed the views of their respec-
                     tive Governments regarding the time‑limits required in order to prepare
                     the first round of written pleadings and agreed that a period of nine
                     months would be appropriate for the preparation of the Memorial and
                     for that of the Counter‑Memorial ;
                        Taking into account the agreement of the Parties,
                         Fixes the following time‑limits for the filing of the written pleadings :

                        16 March 2015 for the Memorial of the Republic of the Marshall
                     Islands ;
                        16 December 2015 for the Counter‑Memorial of the United Kingdom
                     of Great Britain and Northern Ireland ; and
                        Reserves the subsequent procedure for further decision.

                        Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this sixteenth day of June, two thousand
                     and fourteen, in three copies, one of which will be placed in the archives
                     of the Court and the others transmitted to the Government of the Repub-
                     lic of the Marshall Islands and the Government of the United Kingdom
                     of Great Britain and Northern Ireland, respectively.

                       (Signed) Peter Tomka,
                     	President.
                                                                  (Signed) Philippe Couvreur,
                                                                                Registrar.




                     5




4 CIJ1067.indb 138                                                                                    16/04/15 13:19

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071181-4




4 CIJ1067.indb 140                                                16/04/15 13:19

